DETAILED ACTION

This Office action is in response to papers filed on 21 August 2019.

Claims 7-12 are presented for examination.  By a preliminary amendment filed on August 21, 2019, claims 1-6 were canceled and claims 7-12 have been added.

Applicant's submission of references on form PTO-1449, filed on August 21, 2019 and January 10, 2022, have been considered. A signed copy of each form is attached.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 9 and 12, the term “further” in reference to an “input device” is stated.  It is not clear whether Applicant’s invention requires another or additional “input device” or the first one stated in claim 1 is being referenced.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 2015/0133034 A1 to Luthi et al. in view of US Patent Application Publication No. US 2016/0147212 A1 to Kurosumi.
The published reference of prior art to Luthi et al. (herein after “Luthi”) teaches of a machine tool for machining workpieces comprising a workpiece holder for receiving a workpiece and a spindle head for receiving a tool.  In doing so, the reference of prior art teaches and/or fairly suggests the elements of the instant invention as stated herein below.
With reference to independent claims 7 and 11, directed to a control device for controlling a machine tool and a method for controlling a machine tool, respectively, 
wherein the machine tool and the control device are configured such that at least one of a tool or workpiece disposed on the machine tool is movable with at least one first speed and at least one second speed, - (in paragraph [0091] Luthi teaches the presence of “machining the workpiece, the spindle head 14 and the tool 20 attached thereto may be moved with respect to the workpiece holder 22” as shown in Fig. 1 and the use of speeds for movement of the workpiece, Luthi teaches this in paragraph [0035] as “the control commands comprise a defined travel speed that is dependent on the detected actuating force.”);
movement with the first speed to a movement with the second speed, the at least one of the tool or the workpiece is at first stopped prior to the execution of the movement with the second speed if the second speed is greater than the first speed by at least a predetermined factor, - (Luthi describes this feature in paragraph [0042] as “the control device is arranged to adapt the travel speed of the spindle head, or to stop the movement of the spindle head, when the spindle head enters a defined region when moving.”  Although Luthi explains movement of the workpiece, the reference of prior art is silent regarding the movement with a first speed to a second speed and the tool is first stopped before the execution of the movement with the second speed being greater than the first speed as claimed.  For this reason, the published prior art of Kurosumi is introduced.  In the same field of endeavor, Kurosumi discloses a controller for controlling a machine tool using a changed rotational speed or feed rate of a tool in a machining program for machining a workpiece.  In doing so, Kurosumi teaches the steps of the claim language beginning in paragraph [0081] where an “automatic change function is set and upper (i.e. first speed) and lower (i.e. second speed) limit values of the cutting conditions are input” is started in relation to Fig. 8.  Then in the subsequent paragraphs the steps are explained.  More particularly, the elements as claimed are taught in paragraphs [0085] - [0088] where “at [Step sa05] It is determined whether or not the changed cutting conditions are within appropriate ranges. If the cutting conditions are within the appropriate ranges, the processing proceeds to [Step sa09]. If not (NO), the processing proceeds to [Step sa06].  [Step sa06] Setting for a case in which the cutting condition automatic change function is not applicable is confirmed. If the cutting conditions are automatically modified, the processing proceeds to [Step sa07]. If the execution of the machining program is to be suspended, the processing proceeds to [Step sa08]. [Step sa08] The execution of the machining program is suspended and the suspension of the execution is notified. …” is stated;   
the control device having an input device for triggering the movement with the second speed, - (Luthi teaches the use of input devices used by the control device for triggering movement in paragraph [0092] as “the input unit 26 may comprise, for instance, a keyboard, push buttons, control levers and the like”) and
the control device being further configured to require that a subsequent execution of the movement with the second speed must be triggered by an operator input on the input device – (the use of an input unit by an operator is taught by Luthi in paragraph [0092] wherein “the operator may control, program, steer the machine tool 10, or conduct diagnostic analyses without contacting the interior space of the machine tool 10. The operator interface 24 may be arranged as an operator controller unit that may comprise at least an input unit 26 and at least an output unit 28” so as to allow the operator to execute movement at a desired speed or feed rate as aforementioned by Kurosumi.
As aforementioned, Kurosumi explains that if there is a change in the movement setting, and the change is within an appropriate range or predetermined factor, the execution of the workpiece is stopped before further movement.  As per the instant invention’s limitations, the “change” is made regarding the magnitude of change not just a speed change based on a threshold.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the above mentioned control device and method for controlling a machine tool as taught by Luthi with the step procedure of changing the magnitude of the speed with a suspension of movement as taught by Kurosumi so as to determine whether or not at least one of the changed rotational speed, feed rate and calculated cutting load is within the ranges of the respective upper and lower limit values of the rotational speed, the feed rate, and the cutting load set by the tool cutting condition setting unit for reducing time and increasing accuracy of the machining process.
Claim 8 is directed to the control device according to claim 7 (as taught above), wherein the input device comprises a release key, a release toggle switch, a rotary release switch or a potentiometer with a pull or push function.  The use of an input device is taught by Luthi for controlling movement in paragraph [0093]  “by inputs at the input unit 26. To this end, adjusting levers or adjusting buttons may be used which define a motion or a motion increment in directions that are assigned thereto. Further, moving or displacing the spindle head 18 may be initiated via hand wheels and the like.”

As per claim 9 the control device according to claim 7 (as taught above), wherein the control device has a further input device for manipulating a speed of the movement with the second speed.  Kurosumi teaches is element of the instant invention in paragraphs [0028] and [0029] as “the operator or production line manager inputs the upper and lower limit values of the cutting condition for each tool to the tool used in cutting work to be performed. The machine tool should be provided with input means for these values and means for storing the input values.  The input means comprises means configured to manually or automatically input contents …”

In claim 10, the control device according to claim 7 (as aforementioned), wherein the movement with the first speed is a feed movement, and the movement with the second speed is a rapid traversing movement.  Kurosumi teaches this feature of the instant invention in paragraph [0030] as ““tool rotational speed” and “feed rate” specifically designated in the machining program are presented as examples of conditions to be input”.

Regarding claim 12, wherein the speed of the movement with the second speed is predetermined by a further operator input.  Luthi teaches this aspect of the instant invention in paragraph [0092] as “the operator interface 24 may be arranged as an operator controller unit that may comprise at least an input unit 26 and at least an output unit 28. The input unit 26 may comprise, for instance, a keyboard, push buttons, control levers and the like.”

For the reasons stated above, the limitations of the instant invention are taught and/or fairly suggested by the prior arts of record; thereby, rendering the instant claims unpatentable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. US 2016/0082562 A1 		Besuchet et al.
	Teaches of a crash prevention device for a machine tool for preventing a collision of a moving part of the machine tool with other machine tool parts in a working area.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sheela Rao whose telephone number is (571) 272- 3751. The examiner can normally be reached Monday - Wednesday from 8:00 am to 2:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mohammad Ali, can be reached on (571) 272-4105. The fax number for the organization where this application or any proceeding papers has been assigned is (571) 273- 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. It should be noted that status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:// pair-direct.uspto.gov. Should any questions arise regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SR/Examiner, Art Unit 2119                                                                                                                                                                                                        May 3, 2022

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119